Moyer, C.J.
This affidavit of disqualification was filed by defendant Carl D. Gouty seeking the disqualification of Judge Yvette McGee Brown from further proceedings in the above-captioned case.
As grounds for disqualification, affiant cites statements made by the judge at a pretrial relative to the possible award of spousal support and attorney fees if the facts and arguments presented at the pretrial are substantiated by the evidence at trial.
In response, the judge states that her preliminary assessment was made based on pretrial statements and arguments of counsel, and that she advised counsel and the parties in open court that her assessment was conditioned upon the facts being substantiated at trial.
*1251A judge rarely hears preliminary aspects of a case without forming conditional opinions of the facts or law. These conditional opinions often assist the parties and their counsel in identifying and narrowing the issues in controversy and facilitate the settlement of cases prior to trial. However, the formation of these conditional opinions is not sufficient to counter the presumption of the judge’s ability to render a fair decision based upon the evidence later presented at trial. See State v. Cox (1911), 21 Ohio Dec. 299, 310. For this reason, affiant’s claim of bias and prejudice is found not well taken, the affidavit of disqualification is denied, and the cause shall continue before Judge Brown.